Bates, Judge,
delivered the opinion of the court.
This is a suit upon a promissory note made by the defendant to the order of Simpson Brothers, and endorsed by them to the plaintiffs. The defence was, that the note was endorsed and transferred by Simpson Brothers to the plaintiffs as collateral security for a loan made by the plaintiffs to Simpson Brothers at usurious interest; that the transaction was in the State of New York, and that in that State, by reason of the usury, the transfer of the collateral, as well as the note for the debt, to which it was collateral, was void.
At the trial, instructions were asked in conformity with the defence set up in the answer; but inasmuch as there was no evidence of any loan by the plaintiffs to Simpson Brothers, usurious or. other, the instructions were properly refused.
Judgment affirmed.